Citation Nr: 1008636	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hepatitis C with cirrhosis.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In November 2005, the Veteran presented testimony at a Travel 
Board Hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
Veteran's claims file.

In a May 2007 decision, the Board denied the claim of 
entitlement to a disability rating in excess of 20 percent 
for hepatitis C with cirrhosis.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision dated in July 2009, 
the Court vacated the Board's May 2007 decision and remanded 
the case to the Board for action in compliance with the 
Court's decision.


REMAND

It is essentially argued that the Veteran's hepatitis C with 
cirrhosis warrants a higher rating on an extra-schedular 
basis because he misses 3 or 4 days of work per month because 
of the disability.  Employment records documenting the 
Veteran's absences from work have not been associated with 
the claims folder.  

Moreover, the Veteran has not been afforded a VA examination 
to determine the current degree of severity of the disability 
since January 2004, and it appears that more recent records 
pertaining to treatment of the disability are available.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The Veteran should be requested to 
provide copies of his earnings and leave 
statements for the period of this claim.  
In addition, he should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his hepatitis C with cirrhosis during the 
period of this claim.  

2.  Then, the RO should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the Veteran.  In any 
event, it should obtain a copy of any 
pertinent VA medical records for the 
period since June 2006.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the Veteran, it 
should so inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the Veteran should be afforded 
a VA examination to determine the current 
degree of severity of his hepatitis C 
with cirrhosis.  The RO should ensure 
that the examiner provides all 
information required for rating purposes.  
The examiner should comment on the impact 
of the disability on the Veteran's daily 
activities and his occupational 
functioning.  The claims folder must be 
made available to and reviewed by the 
examiner.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
Veteran's claim based on a de novo review 
of the record.  In doing so, it should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

